DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to 112 (a) rejection, the Applicants argued on page 1 of the Remarks that “¶ [0027] paragraph describes a situation in which the reference speech is acquired in response to a display prompt, not a voice prompt. Applicants have amended claims 1 and 12 to specify an audible voice prompt which is different than a greeting displayed to the user. Further Applicants have amended claim 13 and 14 to specify that the first reference speech is acquired in response to a displayed greeting to the user.” 
	With respect to Claims 1 and 12, the Examiner respectfully notes that paragraph [0027] describes a situation in which the reference speech is acquired in response to a display prompt, however this paragraph do not exclude all types of audible voice prompt in acquiring the reference speech. See MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). The exclusionary proviso (i.e., wherein the normal times are time periods when the user is speaking and the speaking is not in response to any audible voice prompt” does not have basis in the paragraph [0027] and in other paragraphs of the present specification. The Applicants’ argument is not persuasive, and thus for this reason, Examiner respectfully disagree.
	With respect to Claims 13 and 14, Examiner respectfully notes that the amended claims 13 and 14 does not have support in the present specification. Please, see section Claim Rejections - 35 USC § 112 towards claims 13 and 14. 

Claim Objections
3.	Claims 1 and 12-14 are objected to because of the following informalities: formal issue. Claims 1 and 12-13 recites the limitation of “the basis” in line 2. Claim 14 recites the limitation of “the basis” in line 3. “the basis” should be changed to “a basis”. Appropriate correction is required.
	Claims 13, 14 are objected to because of the following informalities: formal issue. Claim 13 and 14 recites “wherein a a first reference speech is acquired ...” (double article “a”) in line 6. This should be changed to “wherein a first reference speech is acquired ...” Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
audible voice prompt;”
	Claim 12 recites the limitation of “wherein the normal times are time period when the user is not speaking in response to any audible voice prompt;”
	The paragraph [0024] in the specification discloses “a reference feature quantity is an audio feature quantity representing a feature of a target user’s speech at normal times (i.e., speech not indicating any strong emotion) and is determined on the basis of an actual speech of the target user.” This paragraphs indicates that the normal times are time period when the speech of the target user is not indicating any strong emotion. The normal times as defined in this paragraph is not related to the voice prompt. 
	The paragraph [0032] in the specification discloses “the audio feature quantity per speech obeys a statistical distribution centered on normal times (state in which one is emotional neutral).” The normal times as defined in this paragraph are time period when the target user is emotionally neutral. The normal times as defined in this paragraph is not related to the voice prompt. 
	The paragraph [0027] in the specification discloses “the reference feature quantity determination section 23 acquires reference speech audio data by displaying, on the screen of the display apparatus 14, a message having content in which the user assumably does not include much emotion and by having the target user read cut the message. Such acceptance of a reference speech may be performed, for example, at the time of registration of the user profile when the target user begins to use the information processing apparatus 1.” This paragraph describes a situation in which the reference speech is acquired in response to a display prompt. As response to the Applicant’s argument in the section “Response to Arguments/Amendments”, this paragraph does not exclude all types of audible voice prompt in acquiring the reference speech.  
	The paragraph [0028] is the closest paragraph for defining the normal time related to the voice prompt. Paragraph [0028] of the present application discloses “Also, the case where the information processing apparatus 1 performs a dialog process with an agent, the target user’s speech immediately after the beginning of a dialog may be used as a reference speech. The reason for this is that, assumedly, statements with strong emotions are not made immediately after the start of a dialog because of exchange of greetings and other words for the first meeting. Such a process eliminates the need to go to the trouble of specially prompting the target user to make a reference speech in order to calculate a reference feature quantity.” This paragraph in the specification discloses that the normal speech times include a dialog of the target user with the system during which voice prompts for greeting and other words. The specification support for one specific prompt (i.e., voice prompts for greeting and other words immediately after the beginning of the dialog) for the normal times. The present specification does not support for “wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt.” as claimed.
 	Claims 2-11 depends directly/indirectly on Claim 1, thus Claims 2-11 are rejected to as being dependent upon a rejected claim.  
	Claim 13 recites the limitation of 
	“wherein a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
 	by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.”
	Claim 14 recites the limitation of 
	“wherein a a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” 
	Claims 13 and 14 recites “the user prompt” in acquiring audio feature quantity data of a target speech. This “user prompt” refers back to a display prompt in the limitation of “wherein a a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user;” Thus, both “first reference speech” and “target speech” are 
Claims 15, 16 depends directly/indirectly on Claim 14, thus Claims 15/16 are rejected to as being dependent upon a rejected claim.  

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 	a reference feature quantity determination section adapted to determine, on the basis of a speech of a user to be evaluated, a reference feature quantity representing a feature of the user's speech at normal times, 
 	wherein the normal times are time periods when the user is speaking and the speaking is not in response to any audible voice prompt; 
 	a speech feature quantity acquisition section adapted to acquire audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 

	“an output section adapted to make an output appropriate to the calculated index value.” as recited in Claim 10. Claim 11 further limitations of “output section.”

	“by a reference feature quantity determination section, determining, on the basis of a speech of a user to be evaluated, a reference feature quantity representing a feature of the user's speech at normal times, 
 	wherein a a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
 	by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” in claim 13

 	“by a reference feature quantity determination section, determining, on the basis of a speech of a user to be evaluated, a reference feature quantity representing a feature of the user's speech at normal times, 
 	wherein a a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
8.	 Claims 1-16 would be allowable if the rejection(s) under 35 U.S.C. § 112(a) noted above is/are overcome and the formal issue is/are corrected.
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).

 	wherein the normal times are time periods when the user is speaking and the speaking is not in response to any audible voice prompt; 
 	a speech feature quantity acquisition section adapted to acquire audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	an evaluation section adapted to evaluate the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” as recited in Claim 1. 

	“determining, on the basis of a speech of a user to be evaluated, a reference feature quantity representing a feature of the user's speech at normal times, wherein the normal times are time periods when the user is not speaking in response to any audible voice prompt; 
 	acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” as recited in Claim 12.   

	“by a reference feature quantity determination section, determining, on the basis of a speech of a user to be evaluated, a reference feature quantity representing a feature of the user's speech at normal times, 
 	wherein a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
 	by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity.” as recited in Claim 13.


 	wherein a a first reference speech is acquired immediately after a first interaction with the user in response to a greeting displayed to the user; 
by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech to be evaluated made by the user in response to the user prompt; and 
 	by an evaluation section, evaluating the feature of the target speech on the basis of a comparison result between the audio feature quantity of the target speech and the reference feature quantity. ” as recited in Claim 14. 

	The closest prior arts found. 
a.	Wooters (US 2014/0067375 A1). In this reference, Wooters discloses a method/a system for detecting a change in the sentiment of a customer in a conversation between the beginning and the end of the conversation (Wooters [0099] At 618, a sentiment score is calculated for the conversation. The sentiment score may represent an inference about the degree of positive or negative feelings the customer has for the conversation. A sentiment score may also be calculates for the agent or any other participant in the conversation. In some implementations, the sentiment score is calculated for at least two points in the conversation and a change in sentiment between two points in the conversation is determined. For example, a sentiment score of the customer may be calculated at the beginning and at the end of the conversation to determine if the sentiment of the customer changed.) However, Wooters utilizes the second dialogue turn of the customer in the conversation to assess sentiment (Wooters [0069] The second dialogue turn 116(2) of the customer 102 includes a phrase that is used to assess sentiment. Certain phrases and words may indicate when someone is happy, sad, frustrated, angry, etc. and a designer or programmer of the conversation analysis system 124 may manually define these specific phrases and words. In this example, the phrase 304 "I was told that" is associated with a negative sentiment score. This association is based on the recognition that people usually do not type or speak the words "I was told that" unless there is some type of negative feelings associated with the utterance. Detection and counting of these types of phrases 304 throughout the dialogue 114 are one way of assessing the sentiment of the customer 102 or any other type of conversation participant. Although using keywords or phrases to identify sentiment 204 may be a relatively rough metric, the application to a large dataset can provide an accurate high-level view of actual sentiments 204 held by participants in the conversations, Fig. 1 element 116(2).) In this conversation, 116(2) is a response to a prompt suggestion 118(1) of the agent. Thus, Wooters fail to teach and/or suggest determining a reference quantity representing a feature of the user’s speech at normal times, wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt. Wooters does not disclose a method and/or system acquiring the reference speech and the target speech wherein both the reference speech and the target speech are acquired in response to the same the display prompt. In other words, Wooters fail to teach and/or suggest the allowable subject matter noted above 
b.	Yu (US 2016/0196836 A1). Yu disclose a method/a system for detecting an abnormal emotional state of the user (Yu [0058] When the user is in abnormal emotional states (such as rage and anger and so on), the user's voice is different from the voice in a normal state, therefore, it is to judge whether the user is in the abnormal emotional state according to the characteristic parameter extracted in the voice data in the above preferred embodiment, which improves the efficiency and accuracy of the monitoring in the abnormal emotional state. The characteristic parameter can be a speech speed, an average pitch, a pitch range, strength and pitch change and so on, [0059] In addition, the above first characteristic parameter can be a characteristic parameter when the user is in the abnormal emotional state, and the above preset vocabulary can be an indecent vocabulary when the user is in the abnormal emotional state. Certainly, the above characteristic parameter also can be compared with a characteristic parameter possessed by the user in the normal emotional state, and when the above characteristic parameter and the characteristic parameter possessed by the user in the normal emotional state are not matched, the voice data are adjusted. The characteristic parameter in the normal emotional state and the characteristic parameter in the abnormal state can be stored in the preset statement database to be adjusted, which improves the execution efficiency and execution accuracy of the above comparison operation.) Yu detects an abnormal emotional state of the user by comparing the present characteristic parameter with a characteristic parameter possessed by the user in the normal emotional state.) Paragraph [0096] in Yu discloses “an emotion voice database storing the emotion characteristic parameters in the normal call is 
c.	Yang (US 2007/0003914 A1). Yang disclose a method/a system for identify a user’s mode (Yang [0189] At step 804, the system tries to identify the abnormal features of voice by analyzing captured voice, extracting features, and comparing with those under a normal situation, [0199] At step 812, according to the information collected, the system compares the information with the one saved in its database. The saved information can be the recording under normal situations, standard recordings for average people, or the special recordings for particular people under various situations. The system can save the recordings or the extraction of recordings in its database.) Yang identifies the abnormal features of voice by analyzing captured voice, extracting features, and comparing with those under a normal situation. However, Yang does not disclose that the normal situation is the situation when the user is speaking and the speaking is not in response to any voice prompt. Thus, Yang fail to teach and/or suggest determining a reference quantity representing a feature of the user’s speech at normal times, wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt. Yang does not disclose a method and/or system acquiring the reference speech and the target speech wherein both the reference speech and the target speech are acquired in response to the same the display prompt. In other words, Yang fail to teach and/or suggest the allowable subject matter noted above. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.

b.	Nakakita et al. (US 2003/0130851 A1). Nakakita et al. disclose a method/a system for detecting a change in a user’s mood.  
c.	Totzke et al. (US 2016/0163333 A1). Totzke et al. disclose a method/ a system for detecting mood of the user. 

10.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THUYKHANH LE/Primary Examiner, Art Unit 2658